 


109 HR 3452 IH: To amend the Internal Revenue Code of 1986 to treat regional income tax collection agencies as States for purposes of confidentiality and disclosure requirements relating to tax returns and return information.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3452 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Turner (for himself, Mr. Oxley, Mr. Ney, Mr. Hobson, Mr. Boehner, Mrs. Jones of Ohio, Mr. Kucinich, and Mr. Brown of Ohio) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to treat regional income tax collection agencies as States for purposes of confidentiality and disclosure requirements relating to tax returns and return information. 
 
 
1.Regional income tax collection agencies treated as States for purposes of confidentiality and disclosure requirements 
(a)In generalParagraph (5) of section 6103(b) of the Internal Revenue Code of 1986 (defining State) is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by inserting after subparagraph (B) the following new subparagraph:  
 
(C)for purposes of subsections (a)(2), (b)(4), (d)(1), (h)(4), and (p), a public entity— 
(i)which is jointly formed and operated by 2 or more municipalities— 
(I)each of which imposes a tax on income or wages, 
(II)each of which, under the authority of a State statute, collects such taxes through such entity, and 
(III)which collectively have a population in excess of 250,000 (as determined under the most recent decennial United States census data available), and 
(ii)with which the Secretary (in his sole discretion) has entered into an agreement regarding disclosure.. 
(b)Special rules for disclosureSubsection (d) of section 6103 of such Code is amended by adding at the end the following new paragraph: 
 
(6)Limitation on disclosure to regional income tax collection agencies treated as StatesFor purposes of paragraph (1), inspection by or disclosure to an entity described in subsection (b)(5)(C) shall be for the purpose of, and only to the extent necessary in, the administration of laws of member municipalities in such entity relating to the imposition of a tax on income or wages.. 
(c)Effective dateThe amendments made by this section shall apply to disclosures made after the date of the enactment of this Act. 
 
